Citation Nr: 0518557	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  95-30 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for chronic ethmoiditis, rhinitis, and a deviated 
septum.

2.  Entitlement to an initial evaluation in excess of 50 
percent for a major depressive disorder prior to December 15, 
2004.

3.  Entitlement to an evaluation in excess of 70 percent for 
a major depressive disorder beginning December 15, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Air 
Force from May 1984 to May 1994.  This case originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 1995 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  The Board remanded the case for additional 
development in October 1997, and in October 2003; the case is 
now back at the Board for appellate review.  

During the pendency of the appeal, the RO increased the 
appellant's psychiatric disability evaluation from 10 percent 
to 70 percent-50 percent was awarded from the date service 
connection was granted and 70 percent from December 15, 2004; 
however, it is presumed that he is seeking the maximum 
benefit allowed by law and regulation, and "it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The appellant has appealed the initial 30 percent rating that 
was assigned for his ethmoiditis/rhinitis disability when 
service connection was granted, as well as the initial 
evaluation assigned to his psychiatric disability.  The 
appellant is, in effect, asking for higher ratings effective 
from the date service connection was granted.  Consequently, 
the Board will consider the entire time period in question, 
from the original grant of service connection to the present.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the 
rating issues are as set out on the title page.

The April 2002 Supplemental Statement of the Case indicates 
that the appellant's service-connected psychiatric disability 
has been evaluated under 38 C.F.R. § 4.130 which contemplates 
mental disorders.  Generally, the same rating criteria apply 
to all disorders listed under 38 C.F.R. § 4.130, including 
anxiety disorders and dysthymia.  However, the rating 
criteria that currently apply to mental disorders were 
amended effective in November 1996; prior to November 7, 
1996, mental disorders had been evaluated under the 
provisions of 38 C.F.R. § 4.132.  Similarly, during the 
pendency of this appeal, effective October 7, 1996, VA 
revised the criteria for rating the respiratory system, 
including rhinitis and sinusitis.  61 Fed. Reg. 46,727 
(1996).

(The issue of entitlement to an evaluation in excess of 70 
percent for a major depressive disorder from December 15, 
2004, is addressed in the remand portion of the decision 
below.)


FINDINGS OF FACT

1.  The appellant's rhinitis/ethmoiditis with deviated septum 
is manifested by complaints of nasal blockage, nasal 
drainage, post-nasal drip, severe headaches and recurrent 
episodes requiring treatment with antibiotics.

2.  The appellant does not have massive crusting and marked 
ozena, with anosmia; he has not experienced complete 
obstruction on one side or greater than 50 percent 
obstruction of a nasal passages on both sides.

3.  The appellant has not undergone radical surgery with 
postoperative chronic osteomyelitis requiring repeated 
curettage and he has not undergone repeated operations.

4.  The appellant does not have near constant sinusitis 
characterized by headaches, pain and tenderness, and purulent 
discharge or crusting after repeated surgeries.

5.  The appellant's deviated septum is not traumatic in 
origin.

6.  The appellant's major depressive disorder prior to 
December 15, 2004, was manifested by some problems with 
concentration, sleep disturbances, suicidal ideation without 
intention or plan; he had no homicidal ideation, low energy 
levels, no delusions or disorganized thinking, and an intact 
memory.

7.  The appellant's major depressive disorder prior to 
December 15, 2004 is not shown to have caused him to 
experience severe impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce severe industrial impairment.

8.  The appellant's major depressive disorder prior to 
December 15, 2004 is not shown to have caused him to 
experience occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for ethmoiditis, rhinitis, and a deviated septum have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.96, 4.97 (Diagnostic Code 6511) (2004); 38 C.F.R. § 4.97 
(Diagnostic Code 6511) (1996).

2.  The criteria for an initial evaluation in excess of 50 
percent for a major depressive disorder were not met prior to 
December 15, 2004.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.126, 4.129, 4.130, Diagnostic Code 9434 (2004); 
38 C.F.R. § 4.132, Diagnostic Code 9405 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that the appellant appealed the initial 30 
percent and 50 percent evaluations for his sinus disability 
and major depressive disorder disability.  The Court held, in 
Fenderson v. West, 12 Vet. App. 119 (1999), that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the 
then-current severity of the disorder.  Cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In that decision, the 
Court also discussed the concept of "staged" ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the 
period(s) in question.  The sinus and major depressive 
disorder issues before the Board are consequently taken to 
include whether there is any basis for a higher rating at any 
pertinent time, to include whether a higher rating currently 
is in order.

I.  Medical evidence

Review of the appellant's service medical records reveals 
that in May 1993, he underwent surgery for chronic sinusitis, 
deviated septum and turbinate hypertrophy.  The physician's 
summary on the appellant's April 1994 report of medical 
history at separation states that the 1993 nose surgery to 
correct the deviated septum had resulted in a full recovery 
with no complications or sequelae.  In May 1993, the 
appellant was treated for major depression, recurrent; he was 
assigned a GAF score of 65.  In September 1993, the 
appellant's major depression was described as being in 
partial remission.  In February 1994, he was noted to be 
angry and depressed about his medical problems.  The next 
month, he was to continue on Zoloft.  The appellant underwent 
a separation medical examination in April 1994; his nose and 
sinuses were normal and he demonstrated a blunt affect.  He 
was taking Zoloft and amitriptyline, as well as allergy 
shots.  

Post-service, the appellant underwent a VA sinus examination 
in October 1994.  It was noted that the appellant had 
undergone a submucosus resection of the nasal septum, as well 
as a left enterostomy and a left infranasal ethmoidectomy.  
He complained of nasal blockage, nasal congestion and 
headaches (frontal and facial).  On physical examination, the 
external nose and the nasal vestibules were normal.  The 
nasal septum was deviated to the left side.  There was 
considerable congestion of the septal mucosa and the mucosa 
of the turbinates which were hypertrophied.  Radiographic 
examination revealed opacity and mucosal thickening of the 
right maxillary sinus.  No other acute abnormalities were 
present.  The examiner rendered a diagnosis of nasal 
obstruction, deviated nasal septum, and chronic ethmoiditis.

The appellant also underwent a VA psychiatric examination in 
October 1994; he complained of poor energy, poor appetite, a 
lack of interest in anything, difficulty making decisions and 
managing time, some suicidal thoughts without intention and 
variable concentration.  He said that his memory was okay.  
On examination, the appellant was alert and oriented with no 
evidence of a thought disorder.  His insight was quite good.  
His judgment was appropriate.  The examiner rendered a 
diagnosis of major depression.  

The appellant presented testimony at a personal hearing 
conducted at the RO in August 1996; he said that he 
experienced mood swings, that he had trouble getting and 
keeping work and that he felt suicidal.  He said that he had 
problems at home with fighting with his wife.  The appellant 
stated that he felt disconnected from everybody and 
everything and that he had trouble concentrating at work.  He 
testified that he took Zoloft daily.  While it was noted that 
the appellant was asymptomatic at his October 1994 nasal 
examination, the appellant stated that he suffered from a lot 
of very severe sinus headaches and that he would have mucus 
come out of his nose.  

The appellant underwent another VA nose examination in 
September 1996; he still complained of nasal blockage and 
frontal headaches.  He said that the headaches occurred daily 
and that they were severe in nature.  On physical 
examination, the appellant's nasal septum was deviated to the 
left creating blockage.  There was no purulent discharge.  
There was congestion of the inferior and middle turbinates.  
The examiner rendered a diagnosis of chronic rhinitis and 
ethmoiditis, deviated nasal septum and frontal headaches.

The appellant also underwent another VA psychiatric 
examination in September 1996; he reported that he was still 
on Zoloft and that he had a summer job involving office work.  
He said that he felt very suicidal, very tormented and that 
he was suspicious of people.  He reported approximately four 
hours of sleep per night and that nightmares woke him up.  He 
said that he took great pains to avoid people.  On 
examination, the appellant was cooperative and friendly.  His 
affect was blunt and his voice had a colorless monotone.  He 
reported hallucinations.  The appellant was correctly 
oriented in all spheres and his recent and remote memory was 
satisfactory.  He was lacking in insight, and his judgment 
was compromised.  His attention and concentration span were 
limited due to his severe acute psychiatric pathology.  The 
examiner rendered a diagnosis of schizophrenia, 
schizoaffective type, chronic with severe suicidality.

Review of the appellant's VA outpatient treatment records 
dated between 1995 and 1996 reveals that the appellant 
reported, in April 1995, that he had stopped all medications 
when he was separated from service.  He reported increased 
depression, but no panic attacks.  He denied ritualistic 
behaviors.  On examination, the appellant displayed no 
unusual motor activity.  His rate and flow of speech were 
normal.  His associations were tight.  There was no 
psychosis, suicidal ideation or homicidal ideation.  He was 
oriented times three.  The diagnosis was adjustment disorder 
with depressed mood.  In September 1995, the appellant was 
noted to be well groomed.  His speech had a normal rate and 
tone.  His mood was depressed.  The appellant's thought 
process was logical and coherent.  There was no evidence of a 
psychotic thought process.  He denied suicidal and homicidal 
ideation.  A week later, the appellant was noted to appear 
somewhat depressed and to speak in vague terms.  In October 
1995, a social worker stated that the appellant appeared 
mildly depressed and frustrated by his situation.  In 
November 1995, he was noted to remain depressed with an 
irritable and frustrated affect.  In June 1996, the appellant 
complained of chronic sinus problems.  Physical examination 
revealed that his nose was without polyps.  In July 1996, the 
appellant was noted to have a very flat but cooperative 
affect.  He sought counseling to aid his adjustment to 
illness and life changes.  On examination, the appellant 
displayed good eye contact.  He had no abnormalities of 
speech or movement.  His mood was anxious and depressed.  He 
reported that he had no suicidal or homicidal ideation.  His 
thought process was logical, coherent and goal-directed.  The 
diagnosis was dysthymic disorder.  

The appellant underwent a VA nose examination in October 
2000; he complained of nasal obstruction on the right side, 
daily frontal headaches and recurrent episodes of ethmoid 
sinusitis (three to four times per year).  The appellant said 
that the sinusitis was associated with thick nasal discharge 
and headaches and that he was usually treated with 10-14 days 
of antibiotics.  He also said that he would stay in bed for 
two to three days during each such infection.  On physical 
examination, there was pan sinus tenderness.  There was no 
facial swelling.  The septum was deviated to the right side 
caudally and it was slightly deviated to the left side.  No 
discharge or crusting was noted.  No nasal polyps were seen.  
There were no oral cavity or throat lesions.

The appellant also underwent a VA psychiatric examination in 
October 2000; the examiner reviewed the claims file.  The 
appellant reported that he had been working since May 2000 as 
a member of a technical support staff for a computer store.  
He reported low energy levels.  He also said that he had lost 
weight since his marriage had broken up.  On examination, the 
appellant was cooperative and friendly.  He reported suicidal 
ideation, but denied intention.  He denied homicidal 
ideation.  There was no evidence of any thought disturbance.  
There were no delusions.  There was no disorganized thinking.  
There were no hallucinations.  The examiner rendered a 
diagnosis of major depressive disorder, in partial remission 
and assigned a GAF score of 55.

An August 2004 VA outpatient treatment note indicates that 
the appellant reported experiencing migraines several times 
per month.  He said that he was currently enrolled in school.  
He admitted being depressed, but denied suicidal ideation.  
On physical examination, he was slightly unkempt.  His speech 
was fluent and he demonstrated positive comprehension.  His 
mood was stable.

The appellant underwent a VA sinus examination in December 
2004; he complained of bilateral nasal obstruction year-
round, saying that it was usually partial, but sometimes 
complete.  He reported that the obstruction was associated 
with a clear white nasal discharge and postnasal drip.  He 
reported a history of no nose trauma and no nose fracture.  
He had no history of recurrent sinusitis.  He said he had 
infrequent epistaxis and no headaches.  The appellant did 
report daytime fatigue.  On physical examination, there was 
no sinus tenderness, facial swelling or proptosis.  There was 
a minor right inferior septal spur with an irregular septum.  
The septum overall was fairly straight.  The left inferior 
turbinate was markedly enlarged.  The examiner performed a 
nasal endoscopy; this procedure revealed that the anterior 
tip of the middle turbinate was polyploid bilaterally, the 
right more so than the left.  There were no polyps otherwise.  
There was no discharge.  The right nasal passage was patent 
by approximately 50 to 70 percent.  The left was patent by 25 
percent.  The main reason for the blockage was enlarged 
inferior turbinates.  

The appellant also underwent a VA psychiatric examination in 
December 2004; the examiner reviewed the claims file.  The 
appellant reported that he was not on any medication and that 
he had not undergone any psychiatric hospitalization since 
his previous VA examination in 2000.  He said that he was 
living in an apartment, that he was not receiving Social 
Security disability benefits, that he had not worked since 
December 2002, that he had attended school in the summer of 
2003 and the spring of 2004, and that he currently did 
volunteer work at the school.  On examination, there was no 
overt evidence of a thought disorder.  The appellant reported 
daily audio and visual hallucinations that he said had 
occurred since 1997.  He endorsed paranoid ideas and suicidal 
ideation, but said he had no plans. He denied homicidal 
ideation.  He was noted to be able to maintain his activities 
of daily living and to manage his own affairs.  He was 
oriented in all spheres and said that his memory was okay.  
His rate and flow of speech was within normal limits.  He 
denied panic attacks.  He endorsed depression (9/10).  The 
appellant also reported sleep difficulties.  The examination 
rendered a diagnosis of major depression with psychotic 
features, nothing that the psychotic features appeared to be 
of more recent onset.  The examiner assigned a GAF score of 
48 on Axis V.

II.  Sinus claim

The appellant's service-connected chronic sinus disability 
has been evaluated under 38 C.F.R. § 4.97, Diagnostic Code 
6511 of the VA Rating Schedule, chronic ethmoid sinusitis.  
As previously noted, the pertinent regulations had undergone 
a change while the case was pending.  

Under the criteria in effect prior to October 7, 1996, a 30 
percent evaluation required severe chronic sinusitis 
manifested by frequently incapacitating recurrences, severe 
and frequent headaches, and purulent discharge or crusting 
reflecting purulence.  A 50 percent evaluation was warranted 
for postoperative chronic sinusitis, following radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.

Effective October 7, 1996, chronic ethmoid sinusitis was to 
be evaluated under the General Rating Formula for Sinusitis.  
61 Fed. Reg. 46,720 (1996) (codified at 38 C.F.R. § 4.97, 
Diagnostic Code 6514).  According to the General Rating 
Formula for Sinusitis, a 30 percent evaluation is warranted 
for three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A Note which follows these provisions indicates 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6510-6514 (2004).

The Board notes that none of the appellant's claimed episodes 
of sinusitis were confirmed by a physician or other health 
care provider.  There is no post-service evidence of record 
demonstrating the use of a prescription drug for the sinus 
symptoms.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  With respect to 
the pre-October 7, 1996 criteria, the Board finds that when 
evaluating the whole of the evidence of record, and in 
consideration of the benefit of the doubt doctrine, the 
appellant's reported symptoms more closely resemble the 
criteria established for a 30 percent evaluation, in that he 
has reported severe and frequent headaches that could be 
attributed to his sinus condition, as well as nasal discharge 
and bed rest during an infection.  Pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Code 6511, for ethmoid sinusitis, a 30 
percent evaluation calls for evidence of frequently 
incapacitating recurrences with severe and frequent 
headaches, and purulent discharge or crusting reflecting 
purulence, while the 50 percent evaluation calls for surgery 
followed by chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.  The 
Board finds that the evidence does not show that the 
appellant has undergone radical surgery or repeated 
operations or that there is any chronic osteomyelitis.  His 
symptoms more closely resemble the criteria for a 30 percent 
evaluation than they do a 50 percent evaluation.  Therefore, 
the Board is of the opinion that under the "old" rating 
criteria, the appellant's service-connected sinusitis 
condition can be evaluated as no greater than 30 percent 
disabling.

With respect to the post-October 7, 1996 criteria, review of 
the evidence of record reveals that the appellant has never 
undergone radial surgery followed by chronic osteomyelitis.  
Nor does the medical evidence of record indicate that the 
appellant has suffered from near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  While the appellant has provided information 
concerning headaches, he his nasal discharge has not been 
described as purulent and there is no clinical evidence of 
purulence or crusting reflecting purulence.  Furthermore, the 
medical evidence of record does not reflect repeated 
surgeries.  Since there is no clinical evidence of purulent 
discharge or crusting reflecting purulence after repeated 
surgeries, the evidence of record does not support a 50 
percent rating under the new rating criteria.  Therefore, 
evaluation under the new criteria for sinusitis would not 
result in an increased rating in the instant case.

In light of the September 1996 VA examination diagnosis that 
included chronic rhinitis, the Board has also considered the 
regulatory provisions relating to rhinitis.  Prior to October 
7, 1996, chronic atrophic rhinitis with moderate crusting and 
ozena and atrophic changes warranted a 30 percent evaluation.  
A 50 percent evaluation was warranted for massive crusting 
and marked ozena, with anosmia.  38 C.F.R. § 4.79, Diagnostic 
Code 6501.  Effective October 7, 1996, allergic or vasomotor 
rhinitis warrants a 30 percent rating was warranted when 
there are nasal polyps; 30 percent is the highest rating 
available under this code.  38 C.F.R. § 4.79, Diagnostic Code 
6522.  The medical evidence of record does not show that the 
appellant suffers from any crusting, ozena or anosmia.  
Therefore, an increased evaluation would not be warranted 
under the provisions of Diagnostic Code 6501 prior to October 
7, 1996, or the provisions of Diagnostic Code 6522 
thereafter.  He has not experienced blockage to the degree 
that there is total obstruction of one side or greater than 
50 percent blockage on both sides.  (Although the new 
criteria for rating rhinitis do not appear to overlap the 
criteria by which sinusitis is rated like the old criteria 
do, there is no indication that the veteran experiences 
symptoms such that a separate rating could be assigned.  (He 
at one point had a turbinate that was polypoid in character, 
but he has not had a definite showing of polyps.)  38 C.F.R. 
§ 4.97 (1996).)

In light of the service medical records and VA examination 
reports that included findings of a deviated septum, the 
Board has also considered the regulatory provisions relating 
to that condition.  Prior to October 7, 1996, a 
noncompensable evaluation could be assigned for traumatic 
deflection of the nasal septum with only slight symptoms.  A 
10 percent evaluation required that the deflection produce 
marked interference with breathing space.  Under the amended 
version of Diagnostic Code 6502, effective on and subsequent 
to October 7, 1996, a maximum 10 percent rating is warranted 
for traumatic deviation of the nasal septum with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  Each version of this Diagnostic 
Code is limited to traumatic deviation only.  In this case, 
there is no evidence that trauma to the appellant's nose 
caused the deviation and therefore, he does not suffer from 
traumatic deflection of the nasal septum.  Thus, neither the 
former version nor the current version of Diagnostic Code 
6502 can be used to assign a separate rating.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 30 percent evaluation for the allergic 
rhinitis/ethmoid sinusitis disability at issue may be granted 
when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the appellant's service-
connected disability has presented such an unusual or 
exceptional disability picture at any time as to require an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher ratings 
for allergic rhinitis and sinusitis disability, but the 
required manifestations have not been shown in this case.  
Additionally, the criteria for award of any rating separate 
from the 30 percent rating have not been met.  The Board 
further finds no evidence of an exceptional disability 
picture in this case.  The appellant has not required any 
post-service hospitalization for this disability and he has 
not sought other than occasional treatment.  The appellant 
has not offered any objective evidence of any symptoms due to 
this disability that would render impractical the application 
of the regular schedular standards.  Consequently, the Board 
concludes that further consideration of an extraschedular 
rating is not warranted in this case.  See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996) (when evaluating an increased rating claim, it 
is established that the Board may affirm an RO's conclusion 
that a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)

Because this is an appeal from the initial rating for the 
rhinitis/ethmoiditis disability, the Board has considered 
whether a "staged" rating is appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this instance, the 
record does not show disability above 30 percent since May 
1994, and therefore does not support the assignment of a 
staged rating.

Since the preponderance of the evidence is against an 
allowance of an initial evaluation in excess of 30 percent 
for the appellant's rhinitis/ethmoiditis disability under the 
schedular criteria, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

III.  Depressive disorder claim

According to the old rating criteria that were in effect 
prior to November 1996 regulation changes, a 50 percent 
evaluation required considerable impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting in such 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce considerable industrial 
impairment.  A 70 percent evaluation required severe 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
severe industrial impairment.  A 100 percent evaluation 
required that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9405 (1996).

(In reaching its decision under these criteria, the Board has 
also considered the precedent opinion of the General Counsel 
of the VA interpreting the terms "mild," "definite," and 
"considerable."  See O.G.C. Prec. 9-93, 59 Fed. Reg. 4753 
(1994).  The Board is bound by such opinions from the General 
Counsel.  38 U.S.C.A. § 7104.  In that opinion, the term 
"considerable" was defined as "rather large in extent or 
degree."  Id.)

The regulations in effect since November 7, 1996 state that, 
under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling.  Occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships is to be rated as 70 percent disabling.  
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  
38 C.F.R. § 4.130, Diagnostic Code 9434 (2004).

(The Board notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, Fourth Edition, of the American Psychiatric 
Association  (1994) (DSM-IV).)  

Upon review of all the evidence of record and in light of the 
above rating criteria, the Board concludes that the evidence 
does not support a schedular evaluation in excess of 50 
percent for the appellant's major depressive disorder from 
May 30, 1994 to December 14, 2004.  The evidence of record 
establishes that the appellant had expressed only passive 
suicidal ideation during the period in question.  There is no 
evidence of record that he ever engaged in obsessional 
rituals.  Nor does the evidence demonstrate near-continuous 
panic or depression that affected the appellant's ability to 
function independently, appropriately and effectively.  There 
was no documentation in the record of unprovoked irritability 
with periods of violence, or any spatial disorientation or 
any neglect of personal appearance and hygiene.  While the 
evidence did indicate that the appellant demonstrated such 
symptoms as depression, some impairment of concentration and 
impaired insight, as well as disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships, the evidence of 
record also showed that the appellant had some social 
relationships during the period in question in that he was 
working at various times until December 2002, and then he 
attended school thereafter through the spring semester 
followed by volunteer work at the school.  He lived in an 
apartment, he managed his affairs and he was able to take 
care of his activities of daily living.  He was been able to 
appropriately and actively participate in outpatient mental 
heath and medical treatment over the period in question.  He 
appeared for his scheduled VA examinations on several 
occasions.  While the evidence of record also did not 
demonstrate that the appellant suffered from such symptoms as 
panic attacks (weekly or less often), he did suffer from 
chronic sleep impairment, some problems with attention and 
concentration and he did demonstrate reduced reliability and 
productivity thereby, as well as some disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.  The 
symptoms experienced by the appellant during this period, as 
described above, are more akin to the kind of symptoms 
contemplated by the criteria for the 50 percent rating, 
whether analyzed under the old or the new criteria.  
Therefore, an evaluation in excess of the initially assigned 
50 percent rating would not be warranted under the rating 
criteria.

The appellant has indicated that he should be rated as more 
than 50 percent disabled from the date of his separation from 
service due to his symptomatology.  However, the appellant, 
as a layperson, is not considered competent to offer an 
opinion as to matters requiring specialized knowledge, i.e. 
degree of impairment due to a medical condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); See also Clark 
v. Derwinski, 2 Vet. App. 166 (1992).  Competent medical 
evidence is required.  The May 1993 service medical record 
shows a GAF score of 65 and the October 2000 VA psychiatric 
examination report indicates a GAF score of 55, which shows 
less than moderate symptoms and difficulty in social and 
occupational functioning due to the major depressive 
disorder.  It was not until December 15, 2004, that a GAF of 
48 was rendered.  The clinical assessments of record are 
considered persuasive as to the appellant's degree of 
impairment due to his major depressive disorder since they 
consider the overall industrial impairment due to his 
psychiatric illness.

As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), the GAF is a scale reflecting the psychological, 
social and occupational functioning on a hypothetical 
continuum of mental health-illness and a 51-60 rating 
indicates moderate difficulty in social, occupational or 
school functioning.  The DSM-IV describes a GAF score of 51 
to 60 as reflecting a moderate level of impairment, e.g., 
flattened affect, circumstantial speech, occasional panic 
attacks, or moderate difficulty in social, occupational or 
school functioning, e.g., having few friends or having 
conflicts with peers or co-workers.  See 38 C.F.R. § 4.130.  
Between May 1993 and October 26, 2000, the appellant's GAF 
score ranged from 55-65.

Applying the current rating criteria to the facts summarized 
above, the Board concludes that a rating in excess of 50 
percent for disability due to the appellant's major 
depressive disorder is not warranted prior to December 15, 
2004, as the medical evidence discussed above does not show 
"severe" impairment as contemplated by the old criteria or 
occupational and social impairment with deficiencies in most 
areas due to such symptoms as: suicidal ideation; obsessional 
rituals which interfered with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene.  

Notwithstanding the above discussion, a rating in excess of 
the 50 percent evaluation assigned for the major depressive 
disorder disability prior to December 15, 2004 could be 
granted if it was demonstrated that the particular disability 
presented such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's major 
depressive disorder disability presented such an unusual or 
exceptional disability picture prior to December 15, 2004, as 
to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case 
prior to December 15, 2004 was not inadequate.  As discussed 
above, there were higher ratings for a psychiatric 
disability, but the required manifestations were not shown in 
this case.  The Board further finds no evidence of an 
exceptional disability picture in this case.  The appellant 
did not require any hospitalization for his major depressive 
disorder between May 30, 1994 and December 15, 2004, nor did 
he require any extensive treatment during that time period.  
The appellant has not offered any objective evidence of any 
symptoms due to the major depressive disorder that would 
render impractical the application of the regular schedular 
standards between May 30, 1994 and December 15, 2004.  
Consequently, the Board concludes that referral of this case 
for consideration of an extraschedular rating is not 
warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) 
(when evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own).

The findings needed for an evaluation in excess of 50 percent 
were not demonstrated in the evidence of record between May 
30, 1994 and December 15, 2004.  Since the preponderance of 
the evidence is against an allowance of an evaluation in 
excess of 50 percent for the appellant's psychiatric 
disability under the schedular criteria prior to December 15, 
2004, the benefit-of-the-doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 
(2001).

IV.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his claims for higher initial 
ratings in a letter sent to the appellant by the RO in 
November 2004, as well as the discussion in the Statement of 
the Case (SOC) and the Supplemental Statements of the Case 
(SSOCs).  These documents informed the appellant of 
regulations in effective in 1996, and those in effect 
thereafter.  These documents also informed the appellant of 
what the evidence had to show to establish entitlement, what 
evidence was still needed from him and what VA's duty to 
assist was in obtaining evidence for his claims.  The 
appellant was notified of the information necessary to 
substantiate his claims.  He was also told that he needed to 
ensure that all pertinent evidence was submitted.  The RO 
also sent the appellant a Supplemental Statement of the Case 
(SSOC) in April 2005, in which he was provided with the text 
of 38 C.F.R. § 3.159.  Therefore, VA has no outstanding duty 
to inform.

The Board notes that the appellant was not provided VCAA 
notice concerning higher ratings prior to the issuance of the 
June 1995 rating decision.  Although all required notices 
were not provided until after the RO adjudicated the claims, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, VA outpatient medical 
records were obtained and associated with the claims file.  
The appellant submitted private medical records.  The 
appellant was afforded several VA medical and psychiatric 
examinations, as well as the opportunity to testify at a 
personal hearing at the RO.  The appellant did not provide 
any information to VA concerning treatment records that he 
wanted the RO to obtain for him that were not obtained.  The 
appellant has not reported that any other pertinent evidence 
might be available.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  In May 2005, the appellant was informed that he 
could submit additional evidence; no more evidence was 
thereafter submitted.  Therefore, the Board finds that VA has 
completed its duties under the VCAA and all applicable law, 
regulations and VA procedural guidance.  38 U.S.C.A. §§ 5100, 
5103, 5103A, 5107 (West 2002).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for the appellant's rhinitis, ethmoiditis and deviated nasal 
septum is denied.

Entitlement to an initial evaluation in excess of 50 percent 
prior to December 15, 2004, for the appellant's major 
depressive disorder is denied.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issue on appeal-
entitlement to a rating higher than 70 percent since December 
15, 2004, for major depression.  Accordingly, further 
appellate consideration will be deferred and this case 
remanded to the RO for action as described below.

Under current law and regulation, a Supplemental Statement of 
the Case (SSOC) will be furnished to the appellant and his or 
her representative, if any, when additional pertinent 
evidence is received after a Statement of the Case (SOC) or 
the most recent SSOC has been issued, when a material defect 
in the SOC or a prior SSOC is discovered, or when, for any 
other reason, the SOC or a prior SSOC is inadequate.  If the 
SOC or any prior SSOCs were prepared before the receipt of 
the additional evidence, an SSOC will be furnished to the 
appellant and his or her representative unless the additional 
evidence received duplicates evidence previously of record 
that was discussed in the SOC or a prior SSOC or the 
additional evidence is not relevant to the issue on appeal.  
38 C.F.R. § 19.31.

In this case, it is clear that additional pertinent medical 
records were received after the issuance of the last SSOC on 
this issue in April 2002, namely the reports from the VA 
medical and psychiatric examinations conducted in December 
2004, and VA inpatient and outpatient medical records dated 
from October 1999 to August 2004.  The Board notes that the 
December 2004 psychiatric examination report contains 
information used by the RO in assigning a 70 percent 
evaluation for the appellant's psychiatric disability in a 
rating issued in April 2005.  The record discloses, however, 
that no SSOC that addresses this additional evidence or the 
April 2005 rating decision has been issued.  (The SSOC that 
was issued in April 2005 addresses only the sinus disability 
without any reference to the major depressive disorder.)  The 
remedy for such an occurrence is to remand this matter to the 
RO for appropriate procedural compliance, specifically the 
issuance of a SSOC in accordance with the provisions of 
38 C.F.R. §§ 19.31, 19.37.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

Accordingly, this case is REMANDED for the following:

1.  All VA inpatient records and all VA 
outpatient records relating to treatment 
of the appellant beginning in December 
2004 should be identified and obtained.  
This should include nurses' notes, 
progress notes, mental health clinic 
notes, social work notes and all other 
information.  These records should be 
associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
included in the claims file.

2.  The RO should contact the veteran to 
obtain the names and addresses of all 
private medical care providers who have 
treated him for his depressive disorder 
since December 2004.  After securing the 
necessary release(s), the RO should 
obtain those records that have not been 
previously secured.  To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the claim on appeal.  
The re-adjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, statutes and regulations.  (If 
any additional development, such as the 
scheduling of a psychiatric examination 
or a social industrial survey is 
necessary to adjudicate the issue, 
especially in light of any newly received 
treatment records, that development 
should be accomplished.)

4.  If the benefit sought remains denied, 
the appellant and his representative 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable statutes and regulations 
considered pertinent to the issue on 
appeal.  The appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. § 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


